                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HOANG T. NGUYEN,                                         CASE NO. C19-5388-JCC
10                             Petitioner,                    ORDER
11          v.

12   STATE OF WASHINGTON,

13                             Defendant.
14

15          The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and
16   Recommendation of the Honorable Brian A. Tsuchida, Chief United States Magistrate Judge,
17   any objections or responses to that, and the remaining record, finds and ORDERS as follows:
18          1.      The Report and Recommendation is ADOPTED;
19          2.      Petitioner’s 28 U.S.C. § 2254 habeas petition is DISMISSED;
20          3.      Petitioner is DENIED issuance of a certificate of appealability; and
21          4.      The Clerk shall send a copy of this order to the parties.
22          DATED this 9th day of July 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C19-5388-JCC
     PAGE - 1
